MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s untimely motion to reopen.
We review the BIA’s ruling, on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008). Upon review of the record, the BIA did not abuse its discretion by denying petitioner’s untimely motion to reopen based on former counsel’s failure to file a timely motion to reopen. The BIA properly determined that former counsel’s alleged error was not prejudicial because petitioner’s marriage occurred after the time period had expired for filing a timely motion to reopen. Accordingly, respondent’s unopposed motion for summary disposition of this petition for review is granted because the questions raised are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.